DETAILED ACTION
This office action is a response to an application filed on 09/16/2019, in which claims 1-9, 12-14, 16-17 and 19-23 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 12-14, 16-17 and 19-22 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by applicant admitted prior art Lawson Douglas C. et al. (hereinafter, “Lawson”; EP 2660667, filing date May/06/2013).

In reference to claim 1, 
Lawson teaches a method for a device acting as a gateway in a system comprising plurality of Industrial Internet of Things, the method comprising: providing (determine, paragraph 46);the device with gateway (cloud gateway, paragraph 46); configurations (configuration file, paragraph 46); defining (used to collect, paragraph 61);at least how to monitor gateway operations (collect, paragraph 61); of the device itself (resides locally, paragraph 46);when the device is acting as a gateway (cloud gateway, paragraph 46); and 
monitoring (collect, paragraph 61), by the device (cloud gateway, paragraph 61), the gateway operations (control and/or monitoring, paragraph 61) of the device itself (resides locally, paragraph 46);according to the gateway configurations (configuration file, paragraph 61). 
In reference to claims 2 and 19,
Lawson teaches providing (determine, paragraph 46), in the gateway configurations (configuration information, paragraph 46) for the gateway operations (run as a service, paragraph 45), internal configurations (communication parameters, paragraph 52) defining telemetry data which to collect (maximum total bandwidth, paragraph 52), what information (industrial data, paragraph 51) based on the collected telemetry data (total bandwidth utilization, paragraph 51) to report (configure to send, paragraph 53) and when to report (periodic data upload, paragraph 53); 
collecting (collects, paragraph 51), by the device(cloud gateway’s, paragraph 51) , telemetry data  (maximum total bandwidth ,paragraph 52)according to the internal configurations (configuration file, paragraph 52); and 
reporting (send, paragraph 53), by the device (cloud gateway, paragraph 53), information on the collected telemetry data (some or all of its data, paragraph 53); according to the internal configurations (configuration file, paragraph 52). 


In reference to claim 3, 
Lawson teaches wherein the telemetry data (maximum total bandwidth, paragraph 52); to be collected (fig. 5, element 596, cloud platform, paragraph 57);comprises one or more of central processing unit usage, input usage, output usage (fig. 5, element 596, cloud platform, paragraph 57); and memory usage. 
In reference to claims 4 and 20, 
Lawson teaches further comprising: providing (determine, paragraph 46), in the gateway configurations (configuration file, paragraph 46) for the gateway operations (perform and exchange data, paragraph 43), external configurations (uploaded remotely, paragraph 50);defining external experience data (most recent version of configuration file, paragraph 50) which to collect (collects, paragraph 51), what information based on the collected external experience data to report (configuration file, paragraph 51) and when to report (time/data stamp, paragraph 51); 
collecting (collects, paragraph 51), by the device (cloud gateway, paragraph 51), external experience data (industrial data, paragraph 51); according to the external configurations (configuration file, paragraph 50); and reporting, by the device (send, paragraph 53), information (some or all of its data, paragraph 53); on the collected external experience data (in response to detection of a defined event, paragraph 53);according to the external configurations (configuration file, paragraph 50). 

In reference to claims 6 and 21,
Lawson teaches further comprising: providing (serves, paragraph 69), in the gateway configurations for the gateway operations (cloud gateway, paragraph 69), security configurations (firewall box, paragraph 69); and applying (can manage transfer of data, paragraph 69); by the device the security configurations (firewall box, paragraph 69). 

In reference to claims 7 and 22,
Lawson teaches wherein the security configurations comprise one or more of one or more port configurations (fig. 8, element “FIREWALL BOX”) defining (allows, paragraph 69);how to set up one or more firewalls (allows, paragraph 69), one or more exceptions (cloud-defined requirements, paragraph 69);to be reported (manage transfer of data, paragraph 69); and information (manage transfer of data, paragraph 69); on applications (cloud based application, paragraph 69);allowed to run (control respective portion, paragraph 69); in the computing device (industrial device, paragraph 69). 

In reference to claim 9, 
Lawson teaches further comprising: providing (updated ,paragraph 50); the device (appropriate gateway devices, paragraph 50); with the gateway configurations (gateway configuration file, paragraph 50) via one or more centrally defined (cloud platform, paragraph 50); and maintained (updated, paragraph 50); information models (version, paragraph 50), downloaded to the downloaded, paragraph 50). 
In reference to claim 12, 
Lawson teaches a non-transitory computer readable storage medium comprising program instructions which, when executed by a computing device acting as a gateway in a system comprising plurality of Industrial Internet of Things (paragraph107 teaches this limitation), cause the computing device to perform at least the following: providing the computing device with gateway configurations defining at least how to monitor gateway operations of the computing device itself acting as the gateway; and monitoring the gateway operations of the computing device itself according to the gateway configurations (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
In reference to claim 13, 
Lawson teaches  further comprising program instructions which, when executed by the computing device cause the computing device to perform; collecting, in response to the gateway configurations for the gateway operations comprising internal configurations defining telemetry data, which to collect, what information based on the collected telemetry data to report and when to report, telemetry data according to the internal configurations; reporting information on the collected telemetry data according to the internal configurations (these parts of limitations are identical to claim 2,therefore, there are rejected as claim 2); 
collecting, in response to the gateway configurations for the gateway operations comprising external configurations defining external experience data which to these parts  limitations are identical to claim 4,therefore, there are rejected as claim 4). 
In reference to claim 14, 
Lawson teaches an apparatus comprising at least one processor and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (processor and hard disk drive, paragraph 30), cause the apparatus to perform at least: acting as a gateway in a system comprising plurality of Industrial Internet of Things; providing the apparatus with gateway configurations defining at least how to monitor gateway operations of the apparatus itself acting as a gateway; and monitoring the gateway operations of the apparatus itself according to the gateway configurations (these limitations are identical to claim 1,therefore, there are rejected as claim 1). 
In reference to claim 16, 
Lawson teaches wherein the apparatus is an edge computing node (cloud gateway, paragraph 74); in an Industrial Internet of Things (plant network, paragraph 75). 
In reference to claim 17, 
Lawson teaches wherein the apparatus is configured to receive (send an instruction informing, paragraph 60); the gateway configurations (configuration file, paragraph 61); from one or more northbound apparatuses (fig. 5,cloud platform 506,  cloud platform 506, paragraph 57). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 is rejected under 35 U.S.C 102 (a) (2) as being unpatentable over applicant admitted prior art Lawson Douglas C. et al. (hereinafter, “Lawson”; EP 2600667, filing date May/06/2013) in view of Mahaffey et al. (hereinafter, “Mahaffey”; 20150188949).

In response to claim 5, 
Lawson does not teach explicitly about claim 5.
Mahaffey teaches wherein the external experience data (intelligent packet routing, paragraph 415); to be collected (information collected, paragraph 452); comprises one or more of data transfer (optimal routing, paragraph 453); latencies (latency, paragraph 453), responsiveness of user interface dashboards, and responsiveness of application programming interfaces. 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson to collect data 

Allowable Subject Matter
Claims 8 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20180248768………………..paragraph 20.
20180232458……………….paragraph 43.
20180060752………………..paragraph 12.
20170339196…………………paragraph 219.
20170230733…………………paragraph 35.
20170187782…………………paragraph 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466     


/DIANE L LO/Primary Examiner, Art Unit 2466